DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 8/15/22. 
There are a total of 30 claims pending in this application; of the previous 30 claims, claims 1, 15, 21 and 32 have been amended; no claims have been canceled; no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-13, 15-16, 18-19, 21, 23-25, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913).

		As to claim 1 Krivoshein teaches:

a plurality of peripheral devices… each of the plurality of peripheral devices configured to receive addressable commands and receive and store an address; (Fig 1 elements 62-65 and col 5 lines 39-64 (devices on the bus are part of a control system and are controlled by the control system therefore they receive addressable commands) and col 10 lines 41-61 and col 33 lines 22-33)

a controller … in communication with the plurality of peripheral devices and configured to transmit addressable commands to each of the plurality of peripheral devices; (Fig 1 element 60 and col 2 line 50- col 3 line 4, col 10 lines 7-51)

a non-transitory storage medium including software executed by at least one processor; (col 35 lines 1-21)

at least two of the plurality of peripheral devices having a first device type; (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

wherein the software generates an interactive display including data indicative of each of the plurality of peripheral devices in communication with the controller, (col 12 line 60 – col 13 line 37)

wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on the interactive display; (Fig 24 and col 33 line 49-col 34 line 15 each device is displayed with data relative to it)

wherein the addresses of each of the plurality of peripheral devices are selectable by a user to create a configuration. (col 25 lines 49- col 26 line 6 and col 33 lines 22-33 creating a configuration is inherent in selecting the addresses since the addresses are part of the configuration) the software receiving via the interactive display a user specified address for at least one of the plurality of peripheral devices. (col 33 line 22 – col 34 line 15 the user can assign addresses to any or all of the devices through GUI and the system will detect and correct redundant addresses insuring all device addresses are unique) 

wherein the configuration is transferred to the controller of the emergency response vehicle. (col 12 line 60 – col 13 line 37 because the devices are in communication with the controller the controller must have the configuration information (addresses) of each device) Krivoshein doesn’t explicitly teach: “A system for operating multiple serial devices in an emergency response vehicle; a controller mountable in an emergency response vehicle; devices mountable in an emergency response vehicle; wherein the software detects each of the plurality of peripheral devices in communication with the controller; the data including a device type for each of the plurality of peripheral devices;” Dellock teaches:

A system for operating multiple serial devices in an emergency response vehicle ([0035] teaches devices connected on serial busses in a police vehicle)

a controller mountable in an emergency response vehicle; ([0035] the controller was taught as above. Dellock teaches a system which includes serial devices in a similar manner to Krivoshein so it would be obvious that when combined, the controller of Krivoshein would be mounted in the emergency vehicle of Dellock) devices mountable in an emergency response vehicle; ([0035] teaches devices connected on serial busses in a police vehicle) Dellock doesn’t explicitly teach: “wherein the software detects each of the plurality of peripheral devices in communication with the controller, at least two of the plurality of peripheral devices having a first device type; the data including a device type for each of the plurality of peripheral devices;” Penilla teaches:

wherein the software detects each of the plurality of peripheral devices in communication with the controller ([0320])

the data including a device type for each of the plurality of peripheral devices; ([0320])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock and Penilla. The motivation would have been to adapt the invention of Krivoshein that provides control of local or specialized I/O devices to remote I/O device networks to include an additional well-known industry standard thereby further expanding the marketability of the invention while reducing design effort and easing debug and allowing the detection of all devices attached to the system for proper identification and control of system capabilities.

	As to claim 2 Krivoshein teaches:

wherein at least of the plurality of peripheral devices has a second device type (col 10 lines 7-27 and col 11 lines 16-32)

As to claim 5 Krivoshein teaches:

wherein the software receives a first user specified address for one of the at least two peripheral devices having the first type and a second user specified address for another one of the at least two peripheral devices having the first type, the first user specified address being different from the second user specified address. (col 33 line 22 – col 34 line 15 the user can assign addresses to any or all of the devices through GUI and the system will detect and correct redundant addresses insuring all device addresses are unique) 

	As to claim 6 Krivoshein teaches:

wherein each of the plurality of peripheral devices and the controller are connected in a serial network.  (col 10 lines 7-10)

As to claim 7 Dellock teaches:

wherein the serial network is a CAN network ([0035])

As to claim 8, Krivoshein teaches all of the claimed limitations of claim 1 as above. Krivoshein doesn’t explicitly teach “wherein the plurality of peripheral devices includes at least one light bar, at least one siren, and at least one control head”. Dellock teaches:

wherein the plurality of peripheral devices includes at least one light bar, at least one siren, and at least one control head ([0016] teaches sirens in a CAN network)

As per claims 9 -12, Applicant(s) numerous definitions of a "first device type" is construed to be an admission that the criticality does not reside in the type of "first device" utilized and hence obvious variations of one another.

	As to claim 13 Krivoshein teaches:

wherein at least two of the plurality of peripheral devices have a first device type. (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

	As to claim 15 Krivoshein teaches:

selecting a plurality of peripheral devices, each of the plurality of peripheral devices configured to receive addressable commands and receive and store an address, (Fig 1 elements 62-65 and col 5 lines 39-64 (devices on a bus are controlled therefore receiving addressable commands) and col 10 lines 41-61 and col 33 lines 22-33) wherein at least two of the plurality of peripheral devices have a same device type; (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

connecting each of the plurality of peripheral devices to a network; (col 10 lines 7-27 and col 33 lines 22-33 numerous field devices are connected to the network)

detecting, via a computer executing configuration software, each of the plurality of peripheral devices; (col 10 lines 28-40 each device is given a tag name so each device is detected by the configuration software which the user uses to assign the tag name)

displaying, via the computer, data indicative of each of the detected plurality of peripheral devices (at least col 12 line 60 – col 13 line 37 and col 33 lines 11-33 teaches displaying information about the devices in the system)

wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on an interactive display; (Fig 24 and col 33 line 49-col 34 line 15 each device is displayed with data relative to it)

receiving an input via the computer indicative of an address for at least one of the plurality of peripheral devices having the same device type; (col 33 lines 22-33)

storing the address in a storage medium associated with the at least one of plurality of peripheral devices. (col 33 lines 22-33 the AS-interface master I/O card is associated with all of the AS devices) 

creating a configuration indicative of each of the plurality of peripheral devices, including the address for each of the plurality of peripheral devices and transferring the configuration to the controller of the emergency response vehicle (at least col 12 line 60 – col 13 line 37 and col 33 lines 11-33 teaches displaying information about the devices in the system. Since the display is in an emergency response vehicle (see citation to Dellock below) the data must have been transferred to the emergency response vehicle - because the devices are in communication with the controller the controller must have the configuration information (addresses) of each device) Krivoshein doesn’t explicitly teach: A method of configuring and operating multiple serial devices in an emergency response vehicle; the devices are in an emergency response vehicle; data including a device type for each of the detected plurality of peripheral devices; Dellock teaches:

A method of configuring and operating multiple serial devices in an emergency response vehicle ([0035] teaches devices connected on serial busses in a police vehicle)

the devices are in an emergency response vehicle; ([0035] teaches devices connected on serial busses in a police vehicle) Dellock doesn’t explicitly teach: data including a device type for each of the detected plurality of peripheral devices Penilla teaches:

data including a device type for each of the detected plurality of peripheral devices ([0320])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein and Dellock. The motivation would have been to adapt the invention of Krivoshein that provides control of local or specialized I/O devices to remote I/O device networks to include an additional well-known industry standard thereby further expanding the marketability of the invention while reducing design effort and easing debug. 

	As to claim 16 Krivoshein teaches:

further comprising a step of displaying data, via the computer, indicative of each of the detected plurality of peripheral devices. (at least col 12 line 60 – col 13 line 37 and col 33 lines 23-33)

As to claim 18 Krivoshein teaches:

wherein at least one of the transferred addresses is a default address and at least one of the transferred addresses is a user selected address. (col 33 lines 22-33 the device can come with a default address as well as the user may assign an address to any given device)

As to claim 19 Krivoshein teaches:

wherein the storage medium is in the at least one of the plurality of peripheral devices. (col 33 lines 22-33 it is obvious that a bus device’s address is stored in the device so that it can receive commands and exchange data)

	As to claim 21 Krivoshein teaches:

detecting each of a plurality of peripheral devices connected to a serial network…, (col 10 lines 28-40 each device is given a tag name so each device is detected by the configuration software which the user uses to assign the tag name) two or more the peripheral devices having a same device type; (col 11 lines 16-32 describes multiple device types and it is obvious that there may be multiple of the same type of, for example, sensors)

wherein each of the plurality of peripheral devices is configured to receive addressable commands; (Fig 1 elements 62-65 and col 5 lines 39-64 devices on a bus are controlled therefore receiving addressable commands)

displaying, via a user interface, data indicative of each of the plurality of peripheral devices connected to the serial network; (at least col 12 line 60 – col 13 line 37 and col 33 lines 23-33)

wherein the data indicative each of the plurality of peripheral devices in communication with the controller is collectively displayed at the same time on the user interface; (Fig 24 and col 33 line 49-col 34 line 15 each device is displayed with data relative to it)

receiving, via the user interface, a user selection of one of the two or more the peripheral devices having the same device type; (col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices)

receiving, via the user interface, user input indicative of an address to assign to the one of the plurality of peripheral devices having the same device type for receiving commands from a controller; (col 33 lines 22-33)

associating the address with the one of the plurality of peripheral devices and storing the address. (col 10 lines 52-61, col 33 lines 22-33 the address is user-assigned (associated) and stored) 

creating a configuration indicative of each of the plurality of peripheral devices, including the address for each of the plurality of peripheral devices and transferring the configuration to the controller of the emergency response vehicle (at least col 12 line 60 – col 13 line 37 and col 33 lines 11-33 teaches displaying information about the devices in the system. Since the display is in an emergency response vehicle (see citation to Dellock below) the data must have been transferred to the emergency response vehicle - because the devices are in communication with the controller the controller must have the configuration information (addresses) of each device) Krivoshein doesn’t explicitly teach: a serial network in an emergency response vehicle; display data including a device type. Dellock teaches:

a serial network in an emergency response vehicle ([0035] teaches devices connected on serial busses in a police vehicle) Dellock doesn’t explicitly teach: “display data including a device type;” Penilla teaches:
display data including a device type; ([0320] teaches identifying each device including the type of device connected to a vehicle network. It would be obvious to include this when displaying information about each device in the AS interface system of Krivoshein when displaying device information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock and Penilla. The motivation would have been to adapt the invention of Krivoshein that provides control of local or specialized I/O devices to remote I/O device networks to include an additional well-known industry standard thereby further expanding the marketability of the invention while reducing design effort and easing debug and displaying device information which includes device type so the user is aware of capabilities and type of device to also ease debug and use of each device.

As to claim 23 Dellock teaches:

wherein the serial network is a CAN network ([0035])

As to claim 24 Dellock teaches:

wherein the same device type is one of a light bar or a siren. ([0016] teaches sirens in a CAN network)

	As to claim 25 Krivoshein teaches:

wherein the addressable commands for each of the plurality of peripheral devices are creatable by the user, the software receiving via the interactive display a user created command for at least one of the plurality of peripheral devices. (col 3 lines 15-37 – the user can change device configurations - therefore the user writes configuration data to the devices)

As to claim 29 Krivoshein teaches:

wherein one or more of the user created commands are addressable to the peripheral devices having a first device type (col 3 lines 15-37 – the user can change device configurations - therefore the user writes configuration data to the devices)

As to claim 31 Krivoshein teaches:

wherein the software first generates an initial interactive display including at least basic data indicative of every device of the plurality of peripheral devices detected at that time (Fig 24 and col 33 line 49 - col 34 line 15 each device is displayed with data relative to it)

Claims 14, 20, 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Pillar et al. (US 20030158635).

As to claims 14 and 20 (using claim 14 as exemplary), Krivoshein, Dellock and Penilla teach all of the claimed limitations of claim 1 and 15 as above. Krivoshein, Dellock and Penilla don’t explicitly teach “comprising three or more of the plurality of peripheral devices having the first device type, including a primary, a secondary, and an ancillary device”. Pillar teaches:

comprising three or more of the plurality of peripheral devices having the first device type, including a primary, a secondary, and an ancillary device. ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

As to claim 26, Krivoshein, Dellock and Penilla teach all of the limitations of claim 1 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “the software further receiving via the interactive display a user specified priority, being one of primary or secondary, for at least one of the plurality of peripheral devices having the first device type.” Pillar teaches:

the software further receiving via the interactive display a user specified priority, being one of primary or secondary, for at least one of the plurality of peripheral devices having the first device type ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle – Krivoshein teaches the user interface at col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices so it would be obvious to give the user a choice of which devices are primary, secondary etc. via the existing interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock and Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

As to claims 27-28 using claim 28 as exemplary), Krivoshein, Dellock and Penilla teach all of the limitations of claim 15 and 21 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the controller is configured to transmit the addressable commands to each of the plurality of peripheral devices … by device type.” Pillar teaches:

wherein receiving the user input indicative of the address to assign to the one of the plurality of peripheral devices having the same device type further includes receiving a priority, being one primary or secondary, for the one of the plurality of peripheral devices having the same device type. ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle – Krivoshein teaches the user interface at col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices so it would be obvious to give the user a choice of which devices are primary, secondary etc. via the existing interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

As to claim 34 Krivoshein, Dellock and Penilla teach all of the limitations of claim 15 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the transferred data indicative of each of the plurality of peripheral devices further including which of the plurality of peripheral of devices of the same device type is a primary device, a secondary device, and an ancillary device” Pillar teaches:

wherein the transferred data indicative of each of the plurality of peripheral devices further including which of the plurality of peripheral of devices of the same device type is a primary device, a secondary device, and an ancillary device. ([0387] teaches using backup (primary, secondary, ancillary) devices in a vehicle – Krivoshein teaches the user interface at col 33 lines 32-48 the user can assign addresses and include (therefore he selects) devices so it would be obvious to give the user a choice of which devices are primary, secondary etc. via the existing interface and displaying this)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Pillar. The further motivation would have been to provide redundant devices in case of failure of the primary device so the mission of the vehicle will not be impacted by a simple failure.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Smith (US 20160306704).

As to claim 33 Krivoshein, Dellock and Penilla teach all of the limitations of claim 15 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the storage medium is a common storage medium accessible by each of the plurality of peripheral devices” Smith teaches:

wherein the storage medium is a common storage medium accessible by each of the plurality of peripheral devices. ([0013], [0043] and [0053] teaches using shared memory among devices)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Smith. The further motivation would have been to reduce memory size by using a shared memory for storing files that can be accessed by multiple different devices.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Downes et al. (US 20080222417).

		As to claim 30 Krivoshein, Dellock and Penilla teach all of the limitations of claim 1 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the non-transitory storage medium is coupled to the system only as needed to execute the software” Downes teaches:

wherein the non-transitory storage medium is coupled to the system only as needed to execute the software ([0052] teaches coupling a detachable storage medium only when needed for authentication)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Downes. The further motivation would have been to reduce cost and allow for quickly updating the executable code on multiple vehicles by using a removable storage medium that can physically be carried to each vehicle requiring updates. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Krivoshein (US 6,449,715) in view of Dellock et al. (US 20170368982) and further in view of Penilla et al. (US 20180059913) and further in view of Gautama et al. (US 20140129051).

		As to claim 32 Krivoshein, Dellock and Penilla teach all the limitations of claim 1 as above. Krivoshein, Dellock and Penilla don’t explicitly teach: “wherein the transferred data indicative of each of the plurality of peripheral devices further including a vehicle location of one or more of the plurality of peripheral devices.” Gautama teaches:

wherein the data indicative of each of the plurality of peripheral devices further including a vehicle location of one or more of the plurality of peripheral devices ([0018] teaches sending the location information of the peripheral devices to the system – the information displayed is a design choice)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Krivoshein, Dellock, Penilla and Gautama. The further motivation would have been to allow for easy location and servicing of a failing peripheral device.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on page 9) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “wherein the configuration is transferred to the controller of the emergency response vehicle.” at least partly because Krivoshein doesn’t teach a controller of an emergency response system; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. Krivoshein was used to teach the plurality of peripheral devices whose addresses may be selected by a user and are controlled by a controller. The applicant further argues that because the controller Krivoshein isn’t mounted in an emergency response vehicle it can’t possibly teach “the configuration is transferred to the controller of the emergency response vehicle.” The examiner isn’t using Krivoshein to teach a controller of an emergency response vehicle that is taught in combination with Dellock. Krivoshein only needs to teach the other aspects and as noted above it is obvious that a configuration table of some is necessary for the controller to know what device it is sending a command.
In response to applicant’s arguments (on page 9-10) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 that the reference does not teach/suggest the claimed feature “wherein the software detects each of the plurality of peripheral devices in communication with the controller.”; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The cited portion of Dellock teaches “the wireless device is identified by the computing system by detecting a radio signal of the wireless device, the radio signal including an identifier of the wireless device, the computing system configured to, send the wireless device a notification requesting confirmation of a desire to connect with the vehicle” The examiner interprets the process of detecting a radio signal of the device and sending a notification requesting a confirmation of a desire to connect as communicating with the devices. Additionally, all of the devices that want to connect with the vehicle are certainly in communication with the controller after this process.
In response to applicant’s arguments (on page 10) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 that there is no motivation to combine Penilla with Krivoshein and Dellock; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. It appears that the applicant is trying to argue that the motivation provided by the examiner of “well-known industry standard thereby further expanding the marketability of the invention while reducing design effort and easing debug” is not true. Implementing industry standards, especially well-known industry standards, always reduces design cycles because one doesn’t have to design a custom standard. The marketplace is always more accepting of an industry standard than something that is ad-hoc because it is already proven-in and less susceptible to causing an end customer expensive redesign and schedule slippage. For the same reasons, it reduces debug time when debugging a new design. All of these things, reduced design cycles, easier debug, reduced customer redesign and more predictable schedules would obviously make it easer to sell into the target market. 
In response to applicant’s arguments (on page 10) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 that Penilla is targeted toward controlling vehicle systems by devices while the instant application is controlling devices by the vehicle system makes it inappropriate to apply the Penilla reference to the instant application; applicant's arguments have fully been considered, but are not found to be persuasive.
The combining of features from references to solve a technical problem doesn’t need to be from references that use the features in the same way as each other or the instant application. It only needs to be from the same/related technical field and all of the references are related to communicating with peripheral devices in a system.
In response to applicant’s arguments (on page 11) with regard to the independent claim(s) 1, 15 and 21 rejected under 35 U.S.C. 103 it is inappropriate to use the Krivoshein reference because it is not analogous art because the instant application is directed to configuring and operating devices in an emergency response vehicle while the Krivoshein reference is directed toward process control systems; applicant's arguments have fully been considered, but are not found to be persuasive.
Both the instant application and the Krivoshein reference deal with systems and devices that are distributed in those systems communicating with controllers. 
It only needs to be from the same/related technical field and all of the references are related to communicating with peripheral devices in a system.

Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181